             Case 19-61069-grs                  Doc 43         Filed 01/01/20 Entered 01/01/20 15:27:30                                   Desc Main
                                                               Document      Page 1 of 2
Fill in this information to identify the case:

Debtor 1          Morris, David Lee William

Debtor 2          Morris, Ashley Marie                                                                                    [x ] Check if this is an amended
(Spouse, if filing)                                                                                                            plan, and list below the
                                                                                                                               sections of the plan that
United States Bankruptcy Court for the Eastern District of                                                                     have been changed.
Kentucky, London Division                                                                                                      Part 3
Case Number 6:19-bk-61069
(If known)




Local From 3015-1(a)
Chapter 13 Plan                                                                                                                                 12/17

Part 1:      Notices

      To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                             indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                             do not comply with local rules and judicial rulings may not be confirmable.

                             In the following notice to creditors, you must check each box that applies.

      To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                             You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                             attorney, you may wish to consult one.

                             If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                             confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                             The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                             In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                             The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                             plan includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the
                             provision will be ineffective if set out later in the plan.

1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial              [X] Included        [ ] Not included
          payment or no payment at all to the secured creditor

1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out                  [X] Included        [ ] Not included
          in Section 3.4

1.3       Nonstandard provisions, set out in Part 8                                                                    [ x ] Included      [ ] Not included


Part 3:      Treatment of Secured Claims




      3.3 Secured claims excluded from 11 U.S.C. §506.
           Check one.

             [ ] None. If “
                          None”is checked, the rest of § 3.3 need not be completed or reproduced.

             [X] The claims listed below were either:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
             use of the debtor(s), or

             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
             directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing



Local Form 3015-1(a)Chapter 13 Plan          Page 1
          Case 19-61069-grs                 Doc 43         Filed 01/01/20 Entered 01/01/20 15:27:30                                 Desc Main
                                                           Document      Page 2 of 2
Debtor Morris, David Lee William & Morris, Ashley Marie                        Case Number 6:19-bk-61069



          deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
          amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor                           Collateral                                  Amount of          Interest        Monthly plan      Estimated total
                                                                                       claim              rate*           payment           payments by
                                                                                                                                            trustee
Credit Acceptance Corporation              2012 Kia Sedona                                   8,000.00             6.75%            78.60          Pro rata

                                                                                                                          Disbursed by:
                                                                                                                          [X] Trustee
                                                                                                                          [ ] Debtor(s)
* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4 Lien avoidance.


Part 9:   Signature(s):

     9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

     The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



/s/ David L. Morris                                                               /s/ Ashley M. Morris
Signature of Debtor 1                                                             Signature of Debtor 2

Executed on January 1, 2020                                                       Executed on January 1, 2020

/s/ Ryan Atkinson                                                                 Date: January 1, 2020
Signature of Attorney for Debtor(s)


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard provisions
included in Part 8.

CERTIFICATE OF SERVICE
I certify that on the date shown below I mailed a copy of the Chapter 13 Plan, for the Debtor to the creditors
listed on the matrix and to the Chapter 13 Trustee.


/s/ Ryan Atkinson                                                                 Date: January 1, 2020
Signature of Attorney for Debtor(s)




Local Form 3015-1(a)Chapter 13 Plan       Page 2
